                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
WAI FENG TRADING CO., LTD. and      )
EFF MANUFACTORY CO., LTD.,          )
                                    )
          Plaintiffs,               )
                                    )
     v.                             )    C.A. No. 13-033 WES
                                    )
QUICK FITTING, INC.,                )
                                    )
          Defendant.                )
___________________________________)
                                    )    consolidated with
QUICK FITTING, INC.,                )
                                    )
          Plaintiff,                )
                                    )
     v.                             )    C.A. No. 13-056 WES
                                    )
WAI FENG TRADING CO.,               )
LTD., ET AL.,                       )
                                    )
          Defendants.               )
___________________________________)

                                 ORDER

     Magistrate Judge Patricia A. Sullivan filed two Reports and

Recommendations in these consolidated cases.        See ECF Nos. 230,

231 (C.A. No. 13-033); ECF Nos. 318, 319 (C.A. No. 13-056).             The

parties subsequently filed various objections.            After reviewing

the relevant papers and law, the Court finds these objections

without merit, and therefore ACCEPTS and ADOPTS the Reports and

Recommendations   as   they   are.   Furthermore,   all    objections    to

Magistrate Judge Sullivan’s subsequent Memoranda and Orders (e.g.,
ECF No. 246 in C.A. No. 13-33; ECF No. 334 in C.A. No. 13-056) are

overruled.

     Accordingly, the Court grants in part and denies in part the

Wai Feng parties’ summary judgment motion taking aim at (a) Count

IV of Quick Fitting’s counterclaims in C.A. No. 13-33, (b) Count

I of Quick Fitting’s operative complaint in C.A. No. 13-56, and

(c) the sufficiency of the evidence Quick Fitting presents on those

alleged breaches of contract. (ECF No. 255, C.A. No. 13-56). The

motion is granted as to aspects (a) and (b) but denied as to (c).

The Court denies Andrew Yung’s summary judgment motion challenging

Quick Fitting’s Count IX in C.A. No. 13-56. (ECF No. 256, C.A. No.

13-56). The Court grants EFF LLC’s motion for summary judgment

(ECF No. 257, C.A. No. 13-56).          The Wai Feng parties’ motion for

summary    judgment   challenging   certain         state      law   claims   Quick

Fitting advances in C.A. No. 13-56, is granted in part and denied

in part. (ECF No. 254, C.A. No. 13-56). The Court grants the motion

as to fraud/misrepresentation (Count III) and defamation (Count

IV) and denies it as to misappropriation of trade secrets (Count

II), civil conspiracy (Count X), and injunctive relief (Count XI).

     The   Court   grants   in   part       the   Wai   Feng    parties’   summary

judgment motion (ECF No. 180, C.A. No. 13-33; ECF No. 253, C.A.

No. 13-56) on Counts I and II of the C.A. No. 13-33 complaint,

resulting in judgment in Wai Feng Trading’s favor for the amount

of $432,611.47, plus prejudgment interest. Because the motion is

                                        2
granted in Wai Feng Trading’s favor, the Court denies it as to EFF

Manufactory so that Quick Fitting does not pay its debt twice. The

Court also denies Quick Fitting’s corresponding motion for summary

judgment (ECF No. 259, C.A. No. 13-56) on Counts I and II in the

C.A. No. 13-33 complaint as to the claims of Wai Feng Trading, but

grants it as to the claims of EFF Manufactory. Finally, the Court

grants in part and denies in part the Wai Feng parties’ remaining

summary judgment motion (ECF No. 254, C.A. No. 13-56); grants it

on Quick Fitting’s negligence claims in Count VI of its C.A. No.

13-56 complaint and Count II of its C.A. No. 13-33 counterclaims,

but denies it as to Quick Fitting’s defective product claims

alleged in Counts V, VII and VIII of its C.A. No. 13-56 complaint

and Counts I, III, and V of its C.A. No. 13-33 counterclaims.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: September 16, 2019




                                3
